114 S.E.2d 114 (1960)
252 N.C. 486
Sandra PARNELL, by her Next Friend, Eugene C. Sedberry,
v.
E. L. WILSON, Marshall Wilson and Harold Bull.
No. 602.
Supreme Court of North Carolina.
May 4, 1960.
*115 Schoch & Schoch, High Point, and Sedberry, Sanders & Walker, Charlotte, for plaintiff.
Martin & Whitley, High Point, for defendants E. L. Wilson and Marshall Wilson.
Deal, Hutchins & Minor, Winston-Salem, for defendant Harold Bull.
PER CURIAM.
There was evidence supporting the allegations of joint and concurrent negligence proximately causing plaintiff's injuries. The weight of the evidence was for the jury. The exceptions of defendant Bull to the exclusion of evidence and the rulings of the court with reference to arguments of counsel are not sustained. If erroneous in any respect, they were not sufficiently prejudicial to warrant a new trial. The charge of the court, when considered contextually, adequately presented the law applicable to the factual situations disclosed by the evidence. The burden is on the defendants to show prejudicial error. Taylor Co. v. North Carolina State Highway and Public Works Commission, 250 N.C. 533, 539, 109 S.E.2d 243.
In the trial below we find
No error.